Citation Nr: 0930849	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-17 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for hematuria, claimed 
as kidney damage.  

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for head trauma.

5.  Entitlement to service connection for tinnitus, to 
include as secondary to head trauma.

6.  Entitlement to service connection for headaches, to 
include as secondary to head trauma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and fiancée and former spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967, and from October 1970 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In January 2007, the Veteran and his former spouse testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  In April 2009, the Veteran and his fiancée testified 
during a Board hearing before the undersigned Veterans Law 
Judge at the RO.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that residuals of 
a back injury are the result of an established event, injury, 
or disease during active service, or were manifested within 
the first post-service year. 

3.  The evidence of record does not demonstrate that the 
Veteran has a current urological or other disorder manifested 
by hematuria that results in a disability.

4.  The evidence of record does not show that a bilateral 
knee disorder was incurred as a result of any established 
event, injury, or disease during active service, nor was 
arthritis of either knee present to a compensable degree 
within one year following separation from service.

5.  Evidence of record does not demonstrate that a head 
trauma disorder was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.

6.  Tinnitus, to include as secondary to head trauma, is not 
shown to be related to events, disease, or injury during 
military service.

7.  Headaches, to include as secondary to head trauma, are 
not shown to be related to events, disease, or injury during 
military service. 


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303, 3.307, 3.309 (2008). 

2.  The Veteran does not have a disability manifested by 
hematuria, claimed as kidney damage, due to disease or injury 
that was incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may the incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Head trauma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).

5.  Tinnitus was not incurred in or aggravated by service, 
and it is not proximately due to, or the result of service-
connected head trauma.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Headaches were not incurred in or aggravated by service, 
and they are not proximately due to, or the result of 
service-connected head trauma.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in February 2005 and in the statement of the case 
dated in June 2006.  These documents notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in October 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2006 statement of the case. 

The Veteran has not been provided with a VA examination to 
assess the current nature and etiology of all of his claimed 
disabilities on appeal.  However, VA need not conduct an 
examination with respect to all the claims on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence is on file for the VA 
to make a decision on the claim.  Simply stated, the 
standards of McLendon are not met in this case, as there is 
no competent evidence establishing that bilateral knee 
injuries, head trauma, tinnitus or headaches occurred in 
service or manifested during a presumptive period.  In 
addition, there is no evidence that these disorders, some 
shown many years after separation from service, may be 
related to service.  Therefore, with the exception of the 
examinations arranged for the back and for hematuria, VA 
examinations to evaluate the Veteran's other claimed 
disorders are not warranted. 

The Board is satisfied that all necessary development has 
been completed in this case.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and calculi of the kidney and 
nephritis, become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In his testimony and signed statements, the Veteran 
maintained that all his claimed disabilities were the result 
of an in-service January 1973 motor vehicle accident.  He was 
driving soldiers on a bus in Germany when the pedals came off 
the vehicle and he took evasive action by driving the vehicle 
into a ditch.  As a result, the Veteran claimed that he was 
the only one injured and that the metal box behind the 
driver's seat was bent and that the dsashboard and windshield 
were wrecked as his body was tossed about.

Back Disorder

The Veteran's service treatment records for his first period 
of service are silent for any back complaints or findings.

During his second period of service, service treatment 
records dated in January and February 1973 revealed that the 
Veteran was treated for back pain following a bus accident.  
Orthopedic examination showed slight pain on motion and no 
discoloration or swelling.  Impression was back strain.  In 
February 1973, he complained of a loss of feeling in the 
right lower back which extended to the hip with a tingling 
sensation from the right hip extending down the length of his 
right leg.  In March 1973, physical examination  revealed a 
full range of motion of the back, with no numbness noted.  
The impression was low back pain.  In April 1973, the Veteran 
complained of occasional back pain.  Physical examination 
included a normal neurological and vascular evaluation.  
Bilateral paravertebral spasm were noted, with decreased 
bending and turning.  Gait was normal.  The Veteran did not 
want bed rest.  His September 1974 discharge examination 
noted no spinal abnormalities, and he denied recurrent back 
pain on the accompanying Report of Medical History.

Post-service, treatment records have been obtained from the 
Scott and White Clinic, dated from April 1988 to May 2006.  
An August 1990 X-ray film showed a slight dextroscoliosis of 
the lumbar thoracic upper lumbar spine apex at L1; however, 
office notes contemporaneous with that date make no mention 
of treatment for the back.  In July 1998, he complained of 
back pain following a long trip where he did a lot of 
driving.  The assessment was thoracic muscle strain.  In 
January 1999, the Veteran was seen following a motor vehicle 
accident (a motorcycle had collided with the side of his 
vehicle).  After several days he had begun to experience more 
and more low back discomfort.  He denied significant back 
problems in the past.  He reported that he got a little sore 
occasionally from overusage, and that lasted only a day or 
two, but he never really required any specific medication or 
medical evaluation.  He complained of pain mostly in the 
lower lumbar and sacral lumbar junction area.  A February 
1999 record noted that the Veteran was showing some symptoms 
that were not generally physiological and that an X-ray study 
was normal.  Subsequently, his back felt better after 
physical therapy (PT), which he continued through late 
February 1999; thereafter, he was provided instructions on 
home PT.  In March 1999, he complained that after performing 
rigorous work on his farm over the weekend, he experienced 
back pain.  No further back complaints were recorded until 
February 2005, when he complained of back pain that began in 
January 2005.  A January 2005 X-ray study revealed a very 
slight scoliosis of the lumbar spine.  In April 2005, he was 
diagnosed with lumbosacral spondylosis, chronic low back 
pain, and right lower extremity radicular pain after X-ray 
studies showed facet sclerosis at the L4-5 level.  In June 
and July 2005, he received lumbar facet joint injections at 
L4 and L5 and L3 and L4.  A December 2005 record noted that 
the Veteran received routine epidural steroid injections.

VA outpatient treatment records from January 2006 to May 2006 
indicated complaints of chronic lower back pain.  

A May 2006 statement apparently prepared by the Veteran and 
apparently signed by Dr. B.W.H., who was associated with the 
Scott and White clinic, recited that after a review of the 
Veteran's service medical records, it was the physician's 
opinion that the Veteran's current back problems were 
directly related to a back injury due to his in-service bus 
accident and that his back problems were at least as likely 
as not directly related to his military service.  

The Veteran underwent a VA examination in July 2006.  He 
complained that his back pain was located in the center and 
across the lumbar area and sometimes moved to either leg, but 
that leg pain used to be worse but had improved with shots he 
had received for pain in the spine.  He had a dull constant 
pain with intermittent sharp pain on moving around on uneven 
ground or moving wrongly.  He used a cane for balance and 
dizzy spells.  On examination, low back range of motion was 
normal with some pain and stiffness.  A neurological 
examination was essentially normal.  X-ray studies of the 
lumbosacral spine noted dextroscoliosis and a degree of 
osteoporosis.  A CT Scan of the lumbar spine revealed no 
abnormalities.  A bone density study in May 2006 showed T 
scores within the range of osteoporosis.  The diagnosis was 
lumbosacral strain, dextroscoliosis, and osteoporosis.  

In an August 2006 addendum, the VA examiner opined that the 
Veteran's dextroscoliosis and osteoporosis were well known 
causes of low back ache and that the Veteran's current back 
disorder was less likely than not related to his in-service 
bus accident in 1973.  The examiner also noted that no image 
findings (CT scan of the lumbar spine) were compatible with 
his previous injuries.

In August 2006 correspondence, R.T., D.O., one of the 
Veteran's private physicians, opined that the Veteran's back 
pain originally began after his in-service bus accident in 
which he also sustained a head injury that caused chronic 
vertigo and headaches.  Dr. R.T. reported that it was his 
medical opinion that the Veteran's pain was due to his 
service motor vehicle accident.

Private medical records dated in September and October 2005 
indicated an unremarkable lumbar myelogram, a MRI scan of the 
lumbar spine showing some mild facet arthropathy at L4-5 and 
no disc herniation, and normal motion with some arthritic 
changes. 

Based on the evidence of record, the Board finds that the 
Veteran's claimed residuals of a back injury are not the 
result of any established event, injury, or disease during 
active service.  While service treatment records do show 
treatment for back strain after his in-service bus accident, 
that complaint had resolved by discharge and his discharge 
examination showed no spinal or back abnormalities.  Post-
service, there is no medical evidence of a back disorder 
until 1990, or 16 years after the Veteran's discharge from 
service, when dextroscoliosis of the lumbar thoracic upper 
lumbar spine apex at L1 was diagnosed; however, office notes 
contemporaneous with that date make no mention of treatment 
for the back.  Thereafter, he was seen in 1999 following a 
motor vehicle accident which required his receiving formal PT 
for about a month, with instruction for continuing with home 
PT.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There 
is no competent medical evidence of record that connects the 
Veteran's back disorders with any incident, event, or disease 
that occurred during his active duty service.  The May 2006 
and August 2006 statements of private physicians noted above 
offer opinions that the Veteran's back disorder is related to 
his in-service accident, but one statement was actually 
dictated by the Veteran and both are conclusory without 
offering a medical rationale for their opinions.  Further, 
neither physician commented on severity of the back injury 
resulting from the January 1999 motor vehicle accident that 
required the Veteran to received PT for treatment of the 
injury.  An opinion based upon an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet.App. 458 
(1993).  The VA examiner, on the other hand, had access to 
the claims file and was able to review all of the evidence 
then of record before concluding that it was not likely that 
the Veteran's lumbosacral strain, dextroscoliosis, and 
osteoporosis were related to the Veteran's in-service 
accident.  The VA examiner, in fact, explained that 
dextroscoliosis and osteoporosis were well known cause of low 
back ache.  Therefore, service connection for residuals of a 
back injury cannot be established on a direct basis.

The Board also has considered whether service connection for 
residuals of a back injury could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the Veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the Veteran experienced any type of spinal disability to 
a compensable level within a year after his discharge from 
active duty.  Therefore, service connection for residuals of 
a back injury cannot be established on a presumptive basis.

Hematuria

The Veteran's service treatment records for his first period 
of service are silent for signs of hematuria.

Service treatment records dated in January and February 1973 
revealed that the Veteran was treated at an Army hospital in 
Germany for hematuria after a motor vehicle accident and that 
he was diagnosed with a possible renal contusion.  He was 
hospitalized for 10 days, and his urine cleared with bed 
rest.  He was placed on physical profile and not permitted to 
drive heavy vehicles for two weeks.  His September 1974 
discharge examination noted the renal contusion associated 
with the accident had resolved.

Post-service, treatment records from the Scott and White 
private practice, dated from April 1988 to May 2006, 
indicated the Veteran was seen for a urinary tract infection 
in January 1995.  Routine urinalysis performed in April 1997, 
September 1999, and January 2005 were negative for blood in 
the urine.

VA outpatient treatment records from January 2006 to May 2006 
showed that the Veteran complained of pain in the kidney area 
in January 2006.

A statement prepared by the Veteran and apparently signed by 
Dr. W.B.H., who is associated with the Scott and White 
clinic, recited that after a review of the Veteran's service 
medical records, it was the physician's opinion that the 
Veteran's current kidney problems were directly related to a 
renal contusion due to his in-service bus accident and that 
they were at least as likely as not directly related to his 
military service.  The physician added in his own handwriting 
that "[w]hile this would be unusual it is not outside the 
bounds of possibility."

The Veteran underwent a VA examination in July 2006.  The 
Veteran complained of occasional dysuria and said that his 
doctor had told him to drink a lot of cranberry juice.  The 
examiner noted that the hematuria and dysuria subsided 
shortly after the 1973 in-service accident and that review of 
the claims file showed no diagnosis related to his kidneys 
but benign prostatic hypertrophy (BPH).  The Veteran had no 
renal complaints.  The examiner also noted that urinalysis at 
both a private clinic and at a VA facility showed no urine 
abnormalities, specifically no hematuria.  No kidney disorder 
was diagnosed and the examiner opined that the Veteran might 
have had a kidney or lower urinary tract contusion which 
caused gross hematuria during the 1973 accident, but 
hematuria with dysuria might be caused by other conditions, 
such as infections.  Therefore, he found that the Veteran's 
hematuria was as likely as not related to some injury to the 
kidneys or lower urinary track.  He reported that no clinical 
evidence or symptomatology was found in the claims file of 
any kidney condition but BPH.

The Board notes that hematuria, or blood in the urine, 
represents a laboratory finding and not a disability for VA 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are laboratory results and are not, in 
and of themselves, disabilities; they are, therefore, not 
disabling entities for which compensation is payable under 
VA's rating schedule).  

Here, the Board notes that the Veteran was noted to have 
hematuria in service; this condition, however, is a symptom 
and not itself a disease.  And on the evidence contained in 
the Veteran's claims file, the record does not reflect a 
current disability manifested by hematuria.  In other words, 
the hematuria noted in service, was acute and transitory, 
and, with the 10 days of bed rest in service, resolved 
without any present residual disability.

In light of the evidence, the Board observes that there can 
be no valid claim for service connection in the absence of 
proof of a present disability.  See 38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997);  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by hematuria 
and, therefore, service connection is not warranted.

Knees

A September 1966 service treatment record indicated that the 
Veteran complained of pain and stiffness in his left knee.  
The examiner noted that it was thought that the Veteran was 
attempting to simulate stiffness and that there was no 
swelling, redness or instability.  Impression was malingering 
and the Veteran was returned to duty.  His June 1967 
separation physical examination and Report of Medical History 
make no reference to disability of the knees. Service 
treatment records for his second period of service, including 
those from the Army hospital in Germany, do not show 
treatment for either the left or right knee after the January 
1973 bus accident.  His September 1974 discharge examination 
showed no abnormalities of the knees.

Post-service, treatment records from the Scott and White 
private medical practice, dated from April 1988 to May 2006, 
showed treatment for chronic bilateral knee pain.  In May 
1988, the Veteran was seen for complaints of pain in both 
knees and said that they had occasionally swollen and become 
very tender, and then resolved.  These symptoms had occurred 
intermittently over the past three weeks.  He noted no other 
symptoms prior to that time and denied previous knee 
problems.  A June 1989 note indicated that laboratories were 
negative for a rheumatoid factor.  He was seen for tender 
swollen knees in August 1989 when osteoarthritis was 
diagnosed prior to an X-ray study which found both knees to 
be normal.  The Veteran continued to complain of knee pain, 
and a December 1990 office note stated, " He has seen both 
orthopedic doctors and physical medicine rehab specialists 
and they do not think there is much wrong with his knee."  
According to December 1994 records, the Veteran's knee pain 
had been going on for about 4 years and he had an 8 to 10-
year-history of knee pain.  It also was noted that the right 
knee had been aspirated about 4 to 5 years before.  The 
physician found no underlying evidence for a specific 
arthritis or related disorder.  X-ray films of the knee 
showed no degenerative changes.

VA outpatient treatment records from January 2006 to May 2006 
do not show evidence of treatment for either knee.

Based upon the evidence of record, the Board finds that the 
Veteran's bilateral knee disorder is not the result of in-
service injuries.  In this case, in order to show service 
connection, one must show an in-service injury, a current 
diagnosis of an ongoing injury and a nexus between the two.  
Here, the Veteran's service treatment records show no 
evidence of an in-service injury to either knee as a result 
of his service motor vehicle accident.  There is no 
supporting evidence otherwise demonstrating that his knees 
were injured in this accident.  The Veteran's discharge 
examination report revealed no knee injuries and the Veteran 
himself complained of no such injury when evaluated.  
Further, the Veteran's first diagnosis for any knee disorder 
occurred in 1989, fifteen years after the Veteran's discharge 
and sixteen years after the military vehicle accident.  In 
post-service private medical evidence the Veteran denied any 
knee problems had developed anytime near when he was in 
service.  The gap of time between in-service symptoms and the 
first post-service medical evidence of any knee disorder is, 
in itself, significant and it weighs against the Veteran's 
claims.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

In addition, the Veteran has not presented any medical 
evidence of a nexus between any current knee disorder and the 
Veteran's period of service.  There is information in the 
private medical records that in May 2006 the Veteran 
attempted to have a private physician sign a statement the 
Veteran had prepared to the effect that his left knee pain 
was associated with his military service, but the physician 
had refused noting the malingering entry from 1966.  
Therefore, the Veteran's claim for service connection for 
left knee and right knee disorders must be denied.

Head Trauma

Service treatment records are negative for complaints of, or 
treatment for, any head trauma during the Veteran's two tours 
of active duty.  In reports of medical history which the 
Veteran completed at the time of examinations in June 1967 
and May 1974, he indicated that he had suffered dizziness or 
fainting spells in the past.  Medical records from the Army 
hospital in Germany where the Veteran was treated after the 
bus accident do not show any treatment for head injuries.  
His September 1974 discharge examination revealed no head 
injuries in service.

Post-service, treatment records from the Scott and White 
private practice, dated from April 1988 to May 2006, showed 
no treatment for any head trauma. 

VA outpatient treatment records from January 2006 to May 2006 
showed no treatment for any head trauma. 

In August 2006 correspondence, R.T., D.O., one of the 
Veteran's private physicians, opined that the Veteran also 
sustained a head injury during his in-service bus accident 
that caused chronic vertigo and headaches.  Dr. R.T. reported 
that it was his medical opinion that the Veteran's pain was 
due to his service motor vehicle accident.

Based upon the evidence of record, the Board finds that a 
head trauma disorder was not manifest during active service 
and did not develop as a result of an established event, 
injury, or disease during active service.  The Veteran's 
service treatment records are negative for any treatment of 
or diagnosis of a head trauma.  Post-service, no definite 
head trauma disorder has been diagnosed, though private 
medical records frequently noted that the Veteran complained 
of dizziness.

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
also must contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran's service treatment records are 
entirely negative for a mention or diagnosis of head trauma.  
In addition to the foregoing, the Board notes that post-
service medical evidence nowhere mentions head trauma in 
connection with any disease, including in connection with the 
Veteran's various complaints of occasional headaches and 
blurred vision.  

Simply put, in the absence of proof of a present head trauma 
disorder, or residuals of a head trauma in service, there can 
be no valid claim.  As there is no competent evidence that 
the Veteran currently has a head trauma disorder, service 
connection for head trauma is not warranted.  See Brammer, 3 
Vet. App. at 225 (service connection presupposes a current 
diagnosis of the claimed disability).

Tinnitus

Service treatment records, including medical records from the 
Army hospital where the Veteran was treated after his in-
service bus accident, are negative for complaints of, or 
treatment for, any tinnitus during the Veteran's two tours of 
active duty.  In reports of medical history which the Veteran 
completed at the time of examinations in June 1967 and May 
1974, he indicated that he had suffered dizziness or fainting 
spells in the past.  His September 1974 discharge examination 
revealed no abnormalities related to the ears or to hearing.

Post-service, treatment records from the Scott and White 
private medical practice, dated from April 1988 to May 2006, 
revealed no treatments or complaints for tinnitus.

VA outpatient treatment records from January 2006 to May 2006 
do not show any treatment or complaints for tinnitus.

In a signed statement received in March 2007, the Veteran's 
former spouse wrote that the Veteran suffered from ringing in 
his ears and chronic headaches from the beginning of their 
marriage in July 1975.

Based upon the evidence of record, the Board finds that 
tinnitus was not incurred as a result of any established 
event, injury, or disease during active service nor as a 
result of service-connected head trauma.  There is no record 
that the Veteran was diagnosed with tinnitus while in 
service, or that he has ever been diagnosed with tinnitus 
after discharge.  As there is no competent evidence that the 
Veteran currently has tinnitus, service connection for 
tinnitus is not warranted.  See Brammer, 3 Vet. App. at 225 
(service connection presupposes a current diagnosis of the 
claimed disability).  The Board also has considered whether 
service connection could be granted on a secondary basis to 
the Veteran's claimed head trauma.  However, the Veteran has 
never been granted service connection for head trauma (see 
above).  Therefore, the Board finds service connection cannot 
be granted on a secondary basis as well.

Headaches

Service treatment records are negative for complaints of, or 
treatment for, any headaches during the Veteran's two tours 
of active duty.  In a report of medical history which the 
Veteran completed at the time of his enlistment examination 
in June 1964, he indicated that he had suffered frequent or 
severe headaches in the past.  Medical records from the Army 
hospital in Germany where the Veteran was treated after his 
in-service motor vehicle accident revealed no complaints of, 
or treatment for, headaches.  His September 1974 discharge 
examination revealed no abnormalities, except for the renal 
contusion suffered as a result of the bus accident.

Post-service, treatment records from the Scott and White 
private medical practice, dated from April 1988 to May 2006, 
showed that the Veteran was treated for migraine headaches in 
April and May 1988.  At his August 1996 annual physical, it 
was noted that some headaches were really not bothering him 
any longer.  Migraines were much less frequent than before 
after a change in diet, and resolved within one or two hours.  
August 2003 records noted chronic daily headaches connected 
to blurred vision and that they might be vascular in origin.  
It was noted that the Veteran had a history of headaches for 
the past 2 and 1/2 months and that a recent MRI scan of the 
head had normal findings.  It also was noted that the Veteran 
was treated for headache complaints in October 2003, the day 
after he quit a security job at the local airport.  The 
Veteran had quit the job after 9 or 10 months because he 
thought it might have been the cause of his headaches.  He 
also was concerned, because of his father's history, that his 
headaches might be connected to a diagnosis of multiple 
sclerosis.  A recent MRI scan was normal.  The examining 
physician noted that the Veteran's headache problem 
corresponded at least temporally with the start of his 
security job the previous winter.

VA outpatient treatment records from January 2006 to May 2006 
revealed a complaint of headache, dizziness and blurred 
vision in April 2006.

In August 2006 correspondence, R.T., D.O., one of the 
Veteran's private physicians, opined that the Veteran also 
sustained a head injury during his in-service bus accident 
that caused chronic vertigo and headaches.  Dr. R.T. reported 
that it was his medical opinion that the Veteran's pain was 
due to his service motor vehicle accident.

In a signed statement received in March 2007, the Veteran's 
former spouse wrote that the Veteran suffered from chronic 
headaches from the beginning of their marriage in July 1975.

Based upon the evidence of record, the Board finds that 
headaches were not incurred as a result of any established 
event, injury, or disease during active service nor as a 
result of service-connected head trauma.  There is no record 
that the Veteran complained of, or was treated for, headaches 
while in service, or that he was treated for headaches in 
connection with his in-service motor vehicle accident.  
Further, while correspondence from his former wife indicated 
the Veteran had chronic headaches within a year of discharge 
and the Veteran was treated for migraines in 1988, subsequent 
treatment showed a resolving problem, MRI scans showed normal 
findings, and both the Veteran and his doctor thought 2003 
headaches were related to a security job at the local 
airport.  Assuming that the Veteran has a current headache 
disability, there is no competent medical evidence that any 
current headache disability is related to service.  In order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson, 12 Vet. App. at 253.  The Veteran has 
presented no such competent medical evidence.  The August 
2006 statement of Dr. R.T. is not only conclusory, but based 
on the incorrect factual premise that the Veteran had a head 
injury as a result of his in-service bus accident.  
Therefore, the Veteran's claim for service connection for a 
headache disorder must be denied on a direct basis.

The Board also has considered whether service connection 
could be granted on a secondary basis to the Veteran's 
claimed head trauma.  However, the Veteran has never been 
granted service connection for head trauma (see above).  
Therefore, the Board finds service connection cannot be 
granted on a secondary basis as well.

Conclusion

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with the appeal.  The Board does not doubt the sincerity of 
the Veteran's belief that he has the above-noted disorders as 
a result of events during military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on these medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for residuals of a back injury, for hematuria, for 
bilateral knees, for head trauma, and for tinnitus and 
headaches, to include as secondary to head trauma, must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for hematuria, claimed as 
kidney damage, is denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for head trauma is denied.

Entitlement to service connection for tinnitus, to include as 
secondary to head trauma, is denied.

Entitlement to service connection for headaches, to include 
as secondary to head trauma, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


